Citation Nr: 0838596	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  08-08 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to SMP.

In July 2008, a hearing was held before the undersigned 
sitting at the RO.  At that time, additional evidence was 
submitted with a waiver of RO jurisdiction.  During the 
hearing, the veteran's representative discussed entitlement 
to compensation for scars, stomach problems, diabetes, heart, 
and disc disease.  The Board notes that service connection 
was previously denied for these issues and they are not 
currently before the Board.  These issues are referred to the 
RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends he is entitled to SMP.  Increased 
pension is payable to a veteran by reason of need for aid and 
attendance or by reason of being housebound.  38 C.F.R. § 
3.351 (2008).

At the hearing, the veteran testified that his wife helps him 
get out of bed and with showering and dressing.  She also 
does the cooking and takes care of his medications.  His 
daughter helps him get in and out of the car and takes him to 
medical appointments.  The veteran reported shortness of 
breath and that any kind of physical activity tires him.  He 
reported passing out maybe five or six times.  The veteran 
indicated he can walk down the stairs at his house by holding 
the railing but has fallen on them twice.  

In a June 2007 statement, the veteran indicated that he was 
going to have an operation on his neck.  In his August 2007 
notice of disagreement, he indicated that he was going to 
have a discogram and that he might be less mobile after the 
procedure.  He also submitted an authorization for release of 
records from Dr. G.S.  He noted treatment from 1997 to the 
present.  Statement from Dr. G.S. dated in March 2008 
indicates the veteran was completely and permanently disabled 
by multiple medical problems.  At the hearing, the veteran 
testified that he continues to be treated by Dr. G.S.  Review 
of the claims file shows that records were received from Dr. 
G.S. in August 2006 in connection with a previous claim.  
There is no indication that additional records were requested 
based on the August 2007 authorization.  Pursuant to the duty 
to assist, the additional records should be requested.  See 
38 C.F.R. § 3.159(c)(1) (2008).

In support of his claim, the veteran submitted a VA Form 21-
2680, Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance, completed by his physician in 
September 2006.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In light 
of the veteran's statements regarding increased disability 
and the need for assistance, the Board finds that additional 
examination is necessary.  See 38 C.F.R. §§ 3.159(c)(4), 
3.326 (2008).  

Finally, the Board notes that information in the claims file 
indicates the veteran is in receipt of disability benefits 
from the Social Security Administration (SSA).  Where there 
is actual notice to VA that the veteran is receiving 
disability benefits from SSA, VA has the duty to acquire a 
copy of the decision granting SSA disability benefits and the 
supporting medical documentation relied upon.  See Murincsac 
v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, these 
records should be requested.  




Accordingly, the case is REMANDED for the following action:

1.	Request records from Dr. G.S. for the 
period from August 2006 to the present 
(see VA Form 21-4142 received August 
23, 2007).  If a current authorization 
is required, it should be requested 
from the veteran.  All records obtained 
or any response received should be 
associated with the claims folder.  

2.	Request the following records 
concerning the veteran from SSA: all 
medical records upon which the award of 
disability benefits was based.  All 
records obtained or any response 
received should be associated with the 
claims folder.  

3.	Schedule the veteran for an appropriate 
examination to determine if there is a 
need for regular aid and attendance or 
housebound status.  All of the 
veteran's medical conditions should be 
stated and evaluated.  All indicated 
tests and studies or additional 
consultations should be accomplished.  
The examiner is asked to describe the 
nature of the veteran's disabilities 
and the effect of those disabilities on 
his ability to care for himself and 
protect himself from the hazards of 
daily life.  The claims file must be 
available for review.  

4.	Upon the completion of the above 
development and any additional 
development considered appropriate, 
readjudicate the issue of entitlement to 
SMP.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




